Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 1 of 18 - Page ID#:
                                    1181


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,               )               Criminal No.
                                        )           5:15-cr-052-JMH-CJS
      Plaintiff,                        )
                                        )                Civil No.
v.                                      )           5:18-cv-558-JMH-CJS
                                        )
STEPHON BERNARD PEAKE,                  )                   ORDER
                                        )
      Defendant.                        )

                                      ***

      This matter comes before the Court on Magistrate Judge Candace

J.   Smith’s   Report    and   Recommendation      [DE   112]    recommending

Defendant Stephon Bernard Peake’s Motion to Vacate or Set Aside

Judgment and Sentence Under 28 U.S.C. § 2255 [DE 94] be denied.

After being granted an extension of time to do so, [DE 116], Peake

filed an Objection to the Report and Recommendation [DE 121], so

his § 2255 Motion [DE 94] is ripe for review by this Court. In

addition to considering Peake’s § 2255 Motion [DE 94], the Court

will grant in part Peake’s Motion for Supplemental Brief [DE 124,

and Supplemental Motion in Support of Defendant’s Objection to the

Report and Recommendation [DE 125], insofar as Peake requests the

Court to consider his supplemental briefs. The Court will also

grant Peake’s Second Supplemental Motion in Support of Defendant’s

Objection to the Report and Recommendation [DE 134] and consider

Peake’s arguments found therein and in his Supplemental Brief [DE
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 2 of 18 - Page ID#:
                                    1182


130]. However, for reasons stated further herein, the Court will

deny Peake’s request for an evidentiary hearing, so Peake’s Motion

for Supplemental Brief [DE 124] and Supplemental Motion in Support

of Defendant’s Objection to the Report and Recommendation [DE 125]

will be denied in part, insofar as he requests an evidentiary

hearing therein.

      Magistrate Judge Smith recommends Peake’s Motion [DE 94] be

denied because he has failed to show his counsel was ineffective

as both trial and appellate counsel. [DE 112, at 2-9]. It is

further recommended that the undersigned deny Peake’s request for

an evidentiary hearing and a certificate of appealability to the

United States Court of Appeals for the Sixth Circuit. Id. at 9-

10. The record refutes Peake’s claims of ineffective assistance of

counsel presented in his Motion [DE 94]. Thus, Peake’s petition

for relief under § 2255 will be DENIED, and the Court will decline

to   grant   his   request   for   an   evidentiary    hearing    or   issue   a

certificate of appealability.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

      On November 13, 2015, a jury convicted Peake of possession

with intent to distribute heroin, in violation of 21 U.S.C. §§

841(a)(1) and 851, and being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1). [DE 54; DE 56]. On February

16, 2016, Peake was sentenced to a total term of 262 months

imprisonment and a total term of six (6) years on supervised

                                        2
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 3 of 18 - Page ID#:
                                    1183


release. [DE 60; DE 62]. Peake appealed his conviction to the Court

of Appeals for the Sixth Circuit, challenging the denial of his

motion to suppress evidence, the denial of his request for a

lesser-included-offense jury instruction, and the Court’s finding

that he was a career offender. [DE 85]. On February 27, 2017, the

Sixth Circuit affirmed this Court’s judgment and declined to review

Peake’s argument regarding his status as a career offender because

Peake made that argument in a pro se supplement despite being

represented by counsel. Id. On October 4, 2017, the Supreme Court

of   the   United   States    denied       Peake’s   petition   for   writ   of

certiorari. [DE 90].

      On October 2, 2018, Peake timely filed the present § 2255

Motion. [DE 94]. The United States responded to the motion, [DE

102], and Peake replied, [DE 104], making it ripe for review. On

August 20, 2019, pursuant to 28 U.S.C. § 636(b)(1)(B), Magistrate

Judge Smith submitted a Report and Recommendation [DE 112] for the

disposition of this matter. On September 25, 2019, after a brief

extension of time, Peake filed an Objection to the Report and

Recommendation. [DE 121]. Peake also filed an Affidavit in Support

of 2255 Motion [DE 122], Motion for Supplemental Brief [DE 124],

Supplemental Brief [DE 130], and Supplemental Motions in Support

of Defendant’s Objection to the Report and Recommendation [DE 125;

DE 134], which the Court will consider.



                                       3
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 4 of 18 - Page ID#:
                                    1184


                           II. STANDARD OF REVIEW

      Generally, a prisoner has a statutory right to collaterally

attack his conviction or sentence. Watson v. United States, 165

F.3d 486, 488 (6th Cir. 1999) (“[B]oth the right to appeal and the

right to seek post-conviction relief are statutory rights that may

be   waived     if   the   waiver   is       knowingly,    intelligently,   and

voluntarily made.”). For a petitioner to prevail on a 28 U.S.C. §

2255 claim, he must show that the judgment was rendered without

jurisdiction, or that the sentence imposed was not authorized by

law nor open to collateral attack, or otherwise must show that

there was “a denial or infringement of the constitutional rights

of the prisoner as to render the judgment vulnerable to collateral

attack.” 28 U.S.C. § 2255.

      Put another way, “[t]o prevail on a motion under § 2255, a

[petitioner] must prove ‘(1) an error of constitutional magnitude;

(2) a sentence imposed outside the statutory limits; or (3) an

error of fact or law that was so fundamental as to render the

entire proceeding invalid.’” Goward v. United States, 569 F. App’x

408, 412 (6th Cir. 2014) (quoting McPhearson v. United States, 675

F.3d 553, 559 (6th Cir. 2012)). The petitioner must sustain these

allegations by a preponderance of the evidence. McQueen v. United

States,    58   F.   App’x   73,    76       (6th   Cir.   2003)   (unpublished)

(“Defendants seeking to set aside their sentences pursuant to 28

U.S.C. § 2255 have the burden of sustaining their contentions by

                                         4
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 5 of 18 - Page ID#:
                                    1185


a preponderance of the evidence.”); Pough v. United States, 442

F.3d   959,   964   (6th   Cir.    2006).     If   the   petitioner   alleges   a

constitutional error, he must establish by a preponderance of the

evidence that the error “had a substantial and injurious effect or

influence on the proceedings.” Watson, 165 F.3d at 488 (citing

Brecht v. Abrahamson, 507 U.S. 619, 637–38 (1993); Pough, 442 F.3d

at 964. Alternately, if he alleges a non-constitutional error, he

must establish “a fundamental defect which inherently results in

a complete miscarriage of justice . . . an error so egregious that

it amounts to a violation of due process.” Watson, 165 F.3d at 488

(citing United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.

1990).

       A petitioner may object to a magistrate judge’s report and

recommendation.     Fed.   R.     Civ.   P.   72(b)(2).    If   the   petitioner

objects, “[t]he district judge must determine de novo any part of

the magistrate judge's disposition that has been properly objected

to.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).

“Only those specific objections to the magistrate's report made to

the district court will be preserved for appellate review.” Carson

v. Hudson, 421 F. App’x 560, 563 (6th Cir. 2011) (quoting Souter

v. Jones, 395 F.3d 577, 585–86 (6th Cir. 2005).

                                III. DISCUSSION

       Peake’s objections to the Report and Recommendation [DE 112]

expand on the arguments he used to support his § 2255 petition.

                                         5
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 6 of 18 - Page ID#:
                                    1186


See [DE 121]. The Court, having reviewed the record, including,

but not limited to, Peake’s Motion [DE 94], Peake’s Reply [DE 104],

Peake’s Amended Memorandum of Law for § 2255 Motion [DE 111]

Magistrate       Judge    Smith’s    Report         and   Recommendation      [DE    112],

Peake’s Objection [DE 121], Peake’s Affidavit in Support of 2255

Motion     [DE    122],     Motion       for       Supplemental       Brief   [DE    124],

Supplemental Brief [DE 131], and Supplemental Motions in Support

of Defendant’s Objection to the Report and Recommendation [DE 125;

DE 134], finds Peake’s grievances do not rise to the level of proof

required     to    demonstrate       a     constitutional          violation    of     the

magnitude required by 28 U.S.C. § 2255. Further, this Court finds

Peake is not entitled to an evidentiary hearing and declines to

issue a certificate of appealability in this case.

                   A. INEFFECTIVE ASSISTANCE OF COUNSEL

      Peake alleges his counsel deficiently performed with respect

to (1) the request for suppression of evidence, [DE 94-1, at 2-

6], and (2) Peake’s appeal, id. at 6. The Court shall discuss each

of Peake’s allegations in turn..

      To prevail on an ineffective assistance of counsel claim under

§ 2255, the petitioner must prove both deficient performance and

prejudice. Strickland v. Washington, 466 U.S. 668, 687 (1984). To

prove    deficient        performance,         he       must   show    that   “counsel’s

representation           fell   below              an     objective      standard       of

reasonableness.” Id. at 687–88. In applying this test, reviewing

                                               6
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 7 of 18 - Page ID#:
                                    1187


courts must “indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonably professional assistance

. . .” Id. Second, the petitioner must establish prejudice, by

showing there is a reasonable probability that but for counsel’s

unprofessional errors, the result of his proceedings would have

been     different.   Id.    at   694–95.      Notably,    “[w]hen     deciding

ineffective-assistance       claims,       courts   need   not    address    both

components of the [deficient performance and prejudice] inquiry

‘if the defendant makes an insufficient showing on one.’” Campbell

v. United States, 364 F.3d 727, 730 (6th Cir. 2004); Strickland,

466 U.S. at 697.

       Courts have “declined to articulate specific guidelines for

appropriate attorney conduct and instead have emphasized that

‘[t]he    proper   measure   of   attorney     performance       remains   simply

reasonableness under prevailing professional norms.’” Wiggins v.

Smith, 539 U.S. 510, 521 (2003) (quoting Strickland, 466 U.S. at

688) (alterations in Wiggins). Still, a court’s review of this

prong includes a “strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 689. Petitioner carries the burden of

establishing that “‘counsel made errors so serious that counsel

was not functioning as the ‘counsel’ guaranteed the defendant by

the Sixth Amendment.’” Harrington v. Richter, 562 U.S. 86, 104

(2011) (quoting Strickland, 466 U.S. at 687).

                                       7
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 8 of 18 - Page ID#:
                                    1188


        Meeting “Strickland’s high bar is never an easy task.” Padilla

v. Kentucky, 559 U.S. 356, 371 (2010). The standard “must be

applied with scrupulous care, lest ‘intrusive post-trial inquiry’

threaten the integrity of the very adversary process the right to

counsel is meant to serve.” Harrington, 562 U.S. at 105. “Even

under     de   novo   review,   the   standard     for   judging    counsel’s

representation is a most deferential one” because “[u]nlike a later

reviewing court, the attorney observed the relevant proceedings,

knew of materials outside the record, and interacted with the

client, with opposing counsel, and with the judge.” Id.

                        1. SUPPRESION OF EVIDENCE

        Peake’s argument that his counsel was ineffective concerning

his request for suppression of evidence arises from the theft of

three handguns, a .40 caliber pistol, a 9mm pistol, and .357

revolver. [DE 18, at 3]. After executing a search warrant for

Peake’s home seeking the .40 caliber pistol, officers instead found

the .357 revolver. Id. at 2; [DE 13-2]. In his Motion to Suppress

[DE 11], Peake challenged the basis for probable cause to search

his home and argued “the warrant was invalid because it listed the

.40 caliber pistol rather than the .357, which was the weapon

located and seized.” [DE 18, at 3]. The United States contended

that the search warrant affidavit established probable cause, and

even if it did not, officers relied on good faith. [DE 13].



                                       8
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 9 of 18 - Page ID#:
                                    1189


      According to the Search Warrant Affidavit [DE 13-2], prior to

obtaining the search warrant, Officer Chad Baker visited a pawn

shop to talk to the owner, who stated that Sylvia Hartman had

pawned one of the handguns, which was found to be the 9mm pistol.

[DE 18, at 3]; [DE 13-2, at 4]. During Officer Baker’s interview

with Hartman, she explained that she had pawned the 9mm pistol on

behalf of her daughter, Ashley Brown, because Brown did not have

the required identification to pawn the handgun. [DE 13-2, at 4].

When Officer Baker questioned Brown, she stated that she received

the 9mm pistol and another handgun from Jeremy Yeager as payment

for money he had stolen from her. Id. Brown allegedly gave the

other handgun Yeager gave her to “Stephon Peake at 420 Robin

Street” because she owed Peake money for failing to pay him for an

alleged narcotics transaction. Id.

      In denying Peake’s Motion to Suppress [DE 11], the undersigned

held, “The fact that the .357 was the firearm that was actually

found does not affect the validity of the search warrant or the

propriety    of   the   search.”   [DE     18,   at   4].   In   reaching   this

determination, the Court relied on Brown’s report to Officer Baker

that she had given one of the stolen handguns to Peake and Officer

Baker’s testimony at the evidentiary hearing that “based upon

Brown’s description of the firearm she had given to Peake, he

concluded that it was the .40 caliber pistol and not the .357.”

Id. Specifically, during the hearing, Officer Baker stated, “[T]he

                                       9
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 10 of 18 - Page ID#:
                                     1190


way [Brown] described it was a shiny semiautomatic. We had the

9MM, so the only other semiautomatic was the .40 cal, so that’s

the weapon she advised that she had given to Mr. Peake.” [DE 68,

at 10]. In the alternative, the undersigned found, “[E]ven if the

warrant was determined to be invalid, the seized evidence would

not be barred because it was seized in ‘reasonable, good faith

reliance’ on the warrant.” [DE 18, at 4 (quoting United States v.

Leon, 468 U.S. 897, 905 (1984))].

      Now, Peake argues that the “result of the proceedings would

have been different” if his counsel would have called Hartman and

Brown to testify at the evidentiary hearing and played their

videotaped police interviews. [DE 94-1, at 4]. Peake asserts that

Hartman and Brown’s testimony and the videos of the interviews

would have shown that it was the officers who implicated Peake in

the crime not Hartman and Brown, so Officer Baker did not have

probable cause to obtain the search warrant for Peake’s home. Id.

at 3. Peake further asserts that his counsel was ineffective

because his counsel failed to request a hearing under Franks v.

Delaware, 438 U.S. 154 (1978) after the officers allegedly “lied

and misrepresented the facts.”

      Pursuant to Franks, a hearing is required “where the defendant

makes a substantial preliminary showing that a false statement

knowingly and intentionally, or with reckless disregard for the

truth, was included by the affiant in the warrant affidavit” and

                                       10
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 11 of 18 - Page ID#:
                                     1191


“was necessary to the finding of probable cause.” 438 U.S. at 155-

56. As Magistrate Judge Smith correctly asserts, since Peake’s

ineffective assistance of counsel claim argues his counsel failed

to competently litigate Peake’s Fourth Amendment claim, Peake

“‘must also prove that his Fourth Amendment claim is meritorious

and that there is a reasonable probability that the verdict would

have been different absent the excludable evidence in order to

demonstrate actual prejudice.’” [DE 112, at 5 (quoting Kimmelman

v. Morrison, 477 U.S. 365, 375 (1986))].

      Peake’s assertion that “[i]t was the police who suggested to

Ms. Brown that [Peake] had the gun” is not supported by the record

nor is Peake’s statement that “[t]he record, and the affidavit

both say that Ms. Hartman implicated [Peake]. But the video proves

she did not.” [DE 94-1, at 3]. First, neither the record as a whole

nor the Affidavit [DE 13-2] shows Hartman implicated Peake. As

Magistrate Judge Smith properly found, such a description is

“misleading.” [DE 112, at 6 (citing [DE 94-1, at 3])]. In fact,

the Affidavit [DE 13-2] shows that after Brown advised that she

gave Peake the firearm, Hartman merely asserted that “Peake had

commented that he was a convicted felon and was prohibited from

possessing a firearm, but he had taken the weapon regardless.” [DE

13-2, at 4]. As Magistrate Judge Smith correctly asserts, “[T]his

statement does not show that Hartman specifically identified Peake

by name but indicates that Officer Baker determined that the

                                       11
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 12 of 18 - Page ID#:
                                     1192


individual     whom   Hartman    observed     during   the   transaction    was

Peake.” [DE 112, at 6]. Officer Baker’s Police Report [DE 13-1],

further supports the fact that Hartman did not identify Peake by

stating in pertinent part, “Hartman states, that after leaving the

pawn shop with Brown, they proceeded to a home on Robin Street to

one of Brown’s and her boyfriends [sic] friends, at which she sold

a second gun to the subject inside later identified as Stephon

Peake.” [DE 13-1, at 2 (emphasis added)].

      Peakes argument regarding Brown is equally lacking. According

to the Affidavit [DE 13-2, at 4], “Brown advised [the other weapon]

had been given to Stephon Peake at 420 Robin Street.” Peake argues

the   video   interviews     show   the     officers   identified   him   using

“trickery” because “it was not Ms. Brown who pointed to [Peake];

it was the officer! She did not even verbalize her agreement, she

merely nods!” [DE 94-1, at 3]. The Court adopts and agrees with

Magistrate Judge Smith’s recommendation that “it is not material

whether Brown first offered Peake’s identity, or whether she nodded

in confirmation to it when asked by Officer Baker—either version

of events would make it fair to say that Brown advised Officer

Baker that Peake was the one whom she gave the handgun to.” [DE

112, at 7]. Therefore, the Court finds Peake has failed to show

that the result of his motion to suppress would have been different

if his counsel would have introduced Hartman and Brown’s testimony

and interviews or requested a Franks hearing.

                                       12
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 13 of 18 - Page ID#:
                                     1193


      Peake    briefly    makes   the    following    additional     arguments

alleging his trial counsel was ineffective:

      Other examples of ineffectiveness include counsel's
      failure to object to and/or challenge the basis for a
      career offender enhancement. []The predicate offenses
      don't meet the test according to Mathis. This is a
      critical factor as the prejudice is many years' of
      incarceration. Also, counsel did not challenge the drug
      quantity. The record is clear that much of the drugs
      used to support the sentence were not tested at all! Why
      didn't Counsel insist that all the drugs attributed to
      him be tested? Competent counsel surely would have done
      that and if done, there is far more than a reasonable
      probability of a different outcome, well meeting the
      Strickland standard.

[DE 94-1, at 5-6]. Due to Peake’s limited effort at arguing these

claims, the Court agrees with Magistrate Judge Smith that Peake

waived these claims due to his “failure to specifically articulate

the factual and legal bases for his claims, e.g., how his predicate

offenses fail to qualify as such under Mathis v. United States,

136 S. Ct. 2243 (2016), and what legal basis counsel should have

argued to challenge the drug quantity . . . .” [DE 112, at 7-8

(citing Thomas v. United States, 849 F.3d 669, 679 (6th Cir. 2017),

reh’g denied (Apr. 27, 2017), cert. denied, 138 S. Ct. 261 (2017)

(“A party waives issues that he adverts to in a perfunctory manner,

unaccompanied by some effort at developed argumentation.”); Rules

Governing Section 2255 Proceedings for the United States District

Courts, Rule 2(b))].

      Furthermore, the Court agrees with Magistrate Judge Smith

that even if Peake’s brief claims were not waived, they would fail

                                        13
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 14 of 18 - Page ID#:
                                     1194


on the merits. [DE 112, at 8]. First, Peake fails to show that

Mathis is applicable to his case because “Peake did not receive

his   career-offender      designation      based     on   prior   ‘crimes    of

violence’ but on prior felony ‘controlled substance offenses,’”

and Mathis only concerns prior convictions of crimes of violence.

See id. Second, at Peake’s sentencing, Peake’s counsel did, in

fact, raise Peake’s argument that Peake should be held responsible

for a lesser quantity of drugs than the 52.329 grams of heroin

stated in the presentence investigation report because only one

bag of heroin was tested due to the second bag resembling the same

substance found in the first bag, which was tested. See [DE 112,

at 8 (citing [DE 75, at 4; DE 65, at 5])].

      As stated during Peake’s sentencing, the bag that was tested

weighed 42 grams. [DE 75, at 4]. Magistrate Judge Smith correctly

states,    “[T]he    applicable     base    offense    level   under   USSG    §

2DL1.1(c)(11) (2015) specifies level 18 for ‘[a]t least 40 G but

less than 60 G of Heroin . . . .’” [DE 112, at 8]. Even if Peake’s

counsel insisted all the bags be weighed, the outcome would not

have changed because both the total amount of 52.329 grams and the

tested amount of 42 grams fall under the same offense level.

Whether the contents of the second bag contained heroin or not,

Peake would have received the same sentence. For the foregoing

reasons, the Court adopts Magistrate Judge Smith’s recommendations



                                       14
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 15 of 18 - Page ID#:
                                     1195


and    finds     Peake     has    failed      to   show        his   trial    counsel       was

ineffective.

                                         2. APPEAL

       Like Peake’s arguments concerning Mathis and the quantity of

drugs attributed to him, his claims related to his counsel’s

alleged     ineffectiveness          are      neither          factually      nor     legally

developed. Peake merely claims his counsel “could hardly appeal on

the basis of his own screw-ups during pre-trial and trial and

sentencing,”        his    counsel       showed     a    “lack       of   willingness        to

communicate during the preparation of the appeal,” Peake “had to

struggle to get counsel to do anything or talk to him about issues

he    believed    were     relevant      to   the       case    on   appeal,”       and    that

“[p]rejudice must be presumed under the circumstances.” [DE 94-1,

at    6].   Since    Peake       fails   to    properly         develop      his    arguments

regarding appeal, those claims are waived. Even if Peake were able

to establish deficient performance, the Court cannot “presume”

prejudice, as Peake suggests, because Peake must establish that he

was prejudiced by his counsel’s alleged deficient performance.

Accordingly, the Court will find that Peake has also failed to

show ineffective assistance of appellate counsel.

                             B. EVIDENTIARY HEARING

       Section      2255    requires       that     a     district        court     hold     an

evidentiary hearing to determine the issues and make findings of

fact and conclusions of law “[u]nless the motion and the files and

                                              15
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 16 of 18 - Page ID#:
                                     1196


records of the case conclusively show that the prisoner is entitled

to no relief.” 28 U.S.C. § 2255(b); see also Arredondo v. United

States, 178 F.3d 778, 782 (6th Cir. 1999); Amr v. United States,

280 F. App’x 480, 485 (6th Cir. 2008) (“[T]he court is not required

to hold an evidentiary hearing if the petitioner’s allegations

cannot be accepted as true because they are contradicted by the

record,    inherently      incredible,      or   conclusions     rather    than

statements of fact.”); Schriro v. Landigran, 550 U.S. 465, 474

(2007)    (“[I]f    the    record     refutes    the   applicant’s     factual

allegations otherwise precludes habeas relief, a district court is

not required to hold an evidentiary hearing.”). Magistrate Judge

Smith recommends Peake’s request for an evidentiary hearing be

denied because “the briefings on Peake’s § 2255 Motion, along with

the record in this case, conclusively show that he is not entitled

to the relief he seeks,” and for the reasons started herein, the

Court agrees. [DE 112, at 10]. Thus, Peake’s request for an

evidentiary hearing is denied.

                       C. CERTIFICATE OF APPEALABILITY

      “[A] certificate of appealability may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). To make this showing

for constitutional claims rejected on the merits, a defendant must

demonstrate     that    “reasonable    jurists   would   find   the   district

court's    assessment     of   the   constitutional    claims   debatable     or

                                       16
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 17 of 18 - Page ID#:
                                     1197


wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

Miller–El v. Cockrell, 537 U.S. 322, 338 (2003). The “question is

the debatability of the underlying constitutional claim, not the

resolution of that debate.” Miller–El, 537 U.S. at 342. For claims

denied on procedural grounds, a certificate appealability “should

issue when the prisoner shows, at least, that jurists of reason

would find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district was correct in its

procedural ruling.” Slack, 529 U.S. at 484.

      In the present case, the Court finds that reasonable jurists

would not debate the denial of Peake’s Motion [DE 94]. Thus, the

Court will not issue a certificate of appealability in this matter.

                               IV. CONCLUSION

      In   the   instant    case,   Peake’s    Motion    [DE   94]   fails    to

demonstrate that “there has been such a denial or infringement of

the constitutional rights of the prisoner as to render the judgment

vulnerable to collateral attack.” 28 U.S.C. § 2255(b). Because “it

plainly appears . . . that the moving party is not entitled to

relief, the [Court] must dismiss the motion.” Rules Governing

Section 2255 Proceedings, Rule 4.

      Accordingly, IT IS ORDERED as follows:




                                       17
Case: 5:15-cr-00052-JMH-CJS Doc #: 136 Filed: 04/21/21 Page: 18 of 18 - Page ID#:
                                     1198


      (1) Defendant Stephon Bernard Peake’s Motion to Vacate or Set

Aside Judgment and Sentence Under 28 U.S.C. § 2255 [DE 94] is

DENIED;

      (2) Peake’s request for an evidentiary hearing is DENIED;

      (3) Peake’s request for a certificate of appealability is

DENIED;

      (4)   Peake’s    Motion    for   Supplemental    Brief   [DE   124]   and

Supplemental Motion in Support of Defendant’s Objection to the

Report and Recommendation [DE 125] are GRANTED IN PART, insofar as

Peake requests the Court to consider his supplemental briefs, and

DENIED IN PART, insofar as Peake requests an evidentiary hearing;

      (5)   Peake’s     Second    Supplemental     Motion    in   Support     of

Defendant’s Objection to the Report and Recommendation [DE 134] is

GRANTED;

      (6) This action is DISMISSED and STRICKEN from the Court’s

active docket; and

      (7) Judgment SHALL be entered contemporaneously with the

Memorandum Opinion and Order.

      This 21st day of April, 2021.




                                       18
